DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 16-20 in the reply filed on 9 June 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification (as originally filed), while being enabling for a sensor to: (1) have an arbitrarily defined size (page 12, lines 12-13); and (2) be positioned within an intermediate layer (element 13 within Figures 2-6), or over an entire extension of the vehicle window (page 12, lines 8-10), does not reasonably provide enablement for sensor to be configured for an infinite number of positions (or any position) and an infinite number of sizes (or any size).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claims 6 and 11 each recite the limitation "the electrical connection lines" in lines 2-3 and 4, respectfully.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, the claim from which claims 6 and 11 each depend, does not recite electrical connection lines, which may have given the limitations in question proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 10-13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/091961 with a machine translation (submitted on 12 April 2022) being used as the English language equivalent translation (hereinafter “Klaus”), in view of United States Patent Application Publication No. US 2009/0039901 (hereinafter “Delatte”), and further in view of United States Patent Application Publication No. US 2015/0202846 (hereinafter “Byker”).Regarding claim 1 	Klaus teaches a composite panel having an antenna structure and an integrated button consisting of an outer panel 1 having an outer surface I and an inner surface II, an inner panel 2 having an inner surface III and an outer surface IV, and a thermoplastic intermediate layer 3, at least comprising a first electrically conductive structure 4 as an antenna conductor (transducer device) and a second electrically conductive structure 5 that forms a button 6, wherein the first electrically conductive structure 4 and the second electrically conductive structure 5 are arranged on the outer surface I, on the inner surface II, on the inner surface III, on the outer surface IV, or in the thermoplastic intermediate layer 3 (arranged at least partially within the vehicle window) and are formed as wires, as printed conductive structures or as transparent conductive coatings (abstract and Figure 3).  Klaus teaches the composite panel or pane is included in vehicle windshields (vehicle window) (paragraphs [0001] and [0036]).  Klaus teaches the antenna conductor (transducer device) is capacitively connected to a receiving device (transducer electronics) (paragraph [0018]). 	Klaus teaches the button 6 is a capacitive button (compensating device), which is associated with the antenna conductor (transducer device) and is arranged at least partially within the thermoplastic intermediate layer 3 of the composite panel (vehicle window) (paragraphs [0005] and [0020], and Figure 3). 	Klaus teaches the first electrically conductive structure 4 and the second electrically conductive structure 5 are transparent (paragraph [0013]).  Klaus is silent with regards to the receiving device, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Delatte provides this conventional teaching showing that it is known in the automotive laminated glass windshield art (abstract, and paragraphs [0071] and [0074]) to provide electronic components 6, 7, 8, 12, 13, including a capacitive sensor (transducer device), embedded within an interlayer 11 of a glass laminate (paragraphs [0012] and [0014], and Figures 2-4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the receiving device of Klaus and installing such into the interlayer of the glass laminate, as taught by Delatte, motivated by the expectation of successfully practicing the invention of electronic devices integrally manufactured within a glass laminate for a vehicle windshield application. 	Klaus does not explicitly teach an electrical shielding device associated with the antenna conductor (transducer device) for electrically shielding the antenna conductor (transducer device) relative to a vehicle interior or a vehicle exterior. 	Byker teaches a PVB film sandwiched by glass panes to form a glass laminate, where the PVB interlayer includes a coating applied directly thereon (abstract and Figure 3).  Byker teaches the coating is a conductive coating which is useful in capacitive sensing and is used for electromagnetic interference (EMI) shielding (paragraph [0098]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the thermoplastic intermediate layer 3 of Klaus with the conductive coating of Byker to provide electromagnetic interference (EMI) shielding, being useful in a capacitive sensing application, to the glass laminate.Regarding claim 3 	Klaus discloses the claimed invention except for the distance between the antenna conductor (transducer device) and the connected receiving device (transducer electronics).  However, it would have been an obvious matter of design choice to determine appropriate locations for each of the antenna conductor (transducer device) and the connected receiving device (transducer electronics), and the distance present therebetween, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C).Regarding claim 4 	In addition, Byker does not specifically teach the conductive coating (electrical shielding device) is: electrically isolated; held at earth potential; at a supply voltage; or at some other reference potential.  However, it must necessarily be either one of these options as these options encompass the entire range of possible reference potentials. Alternatively, it would have been obvious to one of ordinary skill in the art to form the conductive coating of Byker using any desired reference potential such as being electrically isolated, being held at earth potential, being at a supply voltage or being at some other reference potential motivated by the desire to form a conventional conductive coating with a typical reference potential for the EMI shielding application taught by Byker.Regarding claim 5 	In addition, Byker illustrates the conductive coating (labelled as “Coating on PVB”) is arranged on an inner side of the vehicle window (Figure 3).Regarding claim 7 	In addition, Klaus illustrates the antenna conductor (transducer device) 4 and/or the button 6 (compensating device) is/are arranged between two glass panes (layers) 1, 2 of the vehicle window arranged one above the other (Figures 1 and 3). 	In addition, Delatte illustrates the electronic devices (transducer electronics) 6, 7, 8, 12, 13 are arranged between two glass panes (layers) 9, 10 of the vehicle window arranged one above the other (Figures 2-4). 	In addition, Byker illustrates the conductive coating (shielding device) is arranged between two glass panes (layers) of the vehicle window arranged one above the other (Figure 3).Regarding claim 10 	As previously noted, Byker teaches the coating is a conductive coating which is useful in capacitive sensing and is used for electromagnetic interference (EMI) shielding (paragraph [0098]), which corresponds to a shielding device comprising at least one electrically conductive layer.Regarding claim 11 	In addition, Klaus teaches the first electrically conductive structure 4 (transducer device) and/or the second electrically conductive structure 5 (compensating device) are produced by printing, coating, deposition, and/or applied in a pattern (paragraphs [0010], [0030], and [0032]; and Figure 1).Regarding claims 12, 13 and 20 	In addition, Klaus teaches the composite panel is used as a vehicle window pane for a windshield (paragraph [0036]).Regarding claim 17 	In addition, Klaus illustrates the first electrically conductive structure 4 (transducer device) is within the edges and upper and lower surfaces of the interlayer 3 (Figure 3).   	Byker illustrates the coating on PVB (electrical shielding device) extends from one edge to the other edge of the PVB interlayer (Figure 3). 	Therefore, the combination of Klaus and Byker corresponds to the claimed feature requiring the electrical shielding device to be arranged at least partially overlapping the transducer device.Regarding claim 19 	In addition, Klaus teaches the first electrically conductive structure 4 (transducer device) and/or the second electrically conductive structure 5 (compensating device) are arranged in the thermoplastic intermediate layer 3 (paragraph [0010]).  Klaus illustrates the first electrically conductive structure 4 (transducer device) and/or the second electrically conductive structure 5 (compensating device) is/are arranged, at least partially, between two individual panes 1, 2 of the vehicle window arranged one above the other (Figure 3).
Claims 2, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus and Byker as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2013/0019618 (hereinafter “Veerasamy”).Regarding claims 2, 8 and 16 	The limitations for claim 1 have been set forth above.  In addition, Klaus does not explicitly teach: (1) the receiving device (transducer electronics) include a signal conditioning and/or signal processing component, wherein the signal conditioning and/or processing component is an amplifier, and/or a driver, and/or a converter, and/or a microcontroller; or (2) the first electrically conductive structure (transducer device) 4 is a sensor. 	Veerasamy teaches an electronics unit part of moisture sensors, defoggers, etc. that may be used in various applications such as, vehicle windows (abstract).  Veerasamy teaches a switching circuit is provided in order to selectively switch between different sensing capacitors, which also includes antennas having different bands, in order to change the sensing field being analyzed and/or change the feature being searched for (paragraphs [0006] and [0008]).  Veerasamy teaches a method of detecting moisture on an external surface of a window includes receiving a signal from the sensor, and processing the signal to obtain a signal footprint (paragraph [0010]), which corresponds to a signal processor.  Veerasamy teaches the sensor includes capacitive sensors which selectively discharges based on the conditions measured by the sensor, and a change of an analog output signal to a digital signal to determine an action to be taken (paragraphs [0014] – [0020]).  Veerasamy teaches a block diagram where data from and/or related to the sensing capacitors is received and read by readout electronics that pick up electrical noise and convert the same to digital signal(s). This digital signal(s) is passed to computing module 14 (which may be made up of one or more of hardware, firmware and/or software) which determines what action the wipers should take. For example, the wipers might initiate a single wipe, low-speed wipes, high-speed wipes, etc., based on the data analyzed from and/or related to the capacitive sensor. The wipers also may be caused to turn off, slow/increase the speed at which they are wiping, etc., based on the data analyzed from and/or related to the capacitive sensor. Wiper control system motor 16 receives instructions from computing module 14 and directs wipers 18 to take the appropriate action (paragraph [0126] and Figure 1(a)).  Veerasamy teaches the sensing circuit may include a digital-to-analog converter (DAC) and/or an analog to digital (A/D) converter (paragraph [0150]).  Veerasamy teaches the converters can be used in conjunction with microcontrollers (paragraph [0256]). 	Klaus and Veerasamy are analogous inventions in the field of integrated sensors within glass laminates for windshields.  It would have been obvious to one skilled in the art at the time of the invention to modify the first electrically conductive structure and the receiving device of Klaus with the sensors and electronics unit, respectfully, of Veerasamy to make the composite panel of Klaus useful in moisture sensors, defoggers, among other applications while facilitating an automatic action taken based on a signal provided by measurements taken by the sensors.Regarding claim 9 	As previously noted, Klaus teaches the first electrically conductive structure 4 and the second electrically conductive structure 5 are transparent (paragraph [0013]).  Klaus also teaches the first electrically conductive structure 4 may have different shapes, configurations, and interconnections, such as round, spiral, or meander shapes (paragraph [0016]). 	The combination of Klaus, Byker, and Veerasamy does not explicitly teach the sensor can be configured at any position and/or with any size.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate placement and/or size or shape of the first electrically conductive structure 4 because it has been held that: (1) changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration was significant (see MPEP §2144.04(IV)(B)); and/or (2) rearranging parts of an invention is considered an obvious matter of design choice where such an arrangement would not have modified the operation of the device (see MPEP §2144.04(VI)(C)).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus and Byker as applied to claim 1 above, and further in view of an article titled “A Practical Guide to High-Speed Printed-Circuit-Board Layout” by John Ardizzoni (hereinafter “Ardizzoni”).Regarding claims 6 and 18 	The limitations for claim 1 have been set forth above.  In addition, Klaus teaches the antenna conductor (transducer device) has a connection point which connects the conductor to a receiving device by means of a conductor, as illustrated from each respective unit 4, 5 to their respective edges through electrical connection lines (paragraph [0018] and Figure 2). 	Klaus does not explicitly teach the electrical connection lines have, at least in sections, an increased distance from one another, wherein the increased distance is achieved in that the electrical connection lines are moved away from one another, in sections, over their course and/or in that at least one connection line is in contact with a conductive section of the transducer device at a distance from one end of the respective section and/or wherein the increased distance is at least 2 mm or 10 mm. 	Ardizzoni teaches printed circuit board layouts (page 3, title).  Ardizzoni teaches a wide variety of analog and digital signals, with high and low voltages and currents, ranging from dc to GHz, exists on circuit boards. Keeping signals from interfering with one another can be difficult (page 7, under the “Routing and Shielding” heading).  Ardizzoni also teaches to maintain integrity of sensitive signals, minimizing long parallel runs and close proximity of signal traces (electrical connection lines) on the same board will reduce inductive coupling (Id).  Ardizzoni does not explicitly teach a spacing or moving away of signal traces (electrical connection lines) from each other.  However, absent a showing of criticality with respect to the claimed increased distance (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine a placement and spacing distance between the electrical connection lines of Klaus through routine experimentation in order to achieve the desired signal integrity and reduction of inductive coupling, as taught by Ardizzoni.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783